REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the filing on 1/26/2022.

Terminal Disclaimer
The terminal disclaimers filed on 1/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents of US 10739620 has been reviewed and is accepted.  The terminal disclaimers have been recorded.

Allowable Subject Matter
Claims 21-39 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art are US 20160109776 of Ram et al and US 4750817 of Sammells.

Regarding Claim 1, Ram teaches a solid touchchromic device, comprising: a) a transparent solid electrolyte layer comprising a mixture of a polymer, an acid, and an oxidant; b) a conductive polymer film, and c) a conductive plate, wherein the transparent solid electrolyte layer is disposed over the conductive polymer film; and wherein the conductive polymer film is in contact with the conductive plate and the solid electrolyte layer. Sammells teaches an electrochromic device with a solid electrolyte layer, a conductive polymer film and a conductive plate.

But none of them teaches that wherein the transparent solid electrolyte layer exhibits a fibril structure.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a solid touchchromic device further comprising:
wherein the transparent solid electrolyte layer exhibits a fibril structure,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 22-39 are also allowed due to their dependence on claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872